DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
After the latest Final Office Action, dated 06/30/2022, Applicant filed an amendment with Arguments/Remarks with the statement that; “all claims that currently stand rejected (claims 16-18, 20-27 & 29) have been canceled without prejudice for possible submission in a continuing application”.

Remaining claims  2-8, 28, and 30-36 have been indicated allowable subject matter on the earlier non-final office action, dated 04/13/2022.

In regard to the independent claims 2 & 30, Fuller et al., Pub. No.: US 20200039643 A1, “UAS Display System and Method” taken either individually or in combination with other prior art of record fails to teach or render obvious as recited on independent claims 2 & 30: “An UAV, ... winch mounted to the chassis, the winch comprising: A reel has a line wound thereon, the line having a free end, a circumferential channel in which a wound portion of the line is wound onto the reel, wherein the circumferential channel comprises an inner portion, an outer portion, and a passage ... and a motor ...cause the line to wind onto and off of the reel, thereby causing the free end of the line to raise and lower; wherein the passage has a passage width; wherein the inner portion has an inner portion width; and wherein the passage width is less than the inner portion width” as cited on the independent claims 2 & 30  with the emphasized sections bolded.

Prosecution of the combination of the claims in the light of applicant arguments and interview, revealed that some of the elements may not have been disclosed by any prior art as a whole. There are some prior art which provides “Flying/Aerial Vehicle with winch system including reel and motor”, with addressing some of the claimed limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claims 2 & 30 limitations. 

Some of the closest prior art found on search which all are fail to disclose above limitations;
Fuller; Mark et al., US 20200039643 A1, UAS Display System and Method
Remarks: Discloses a system for configuring unmanned aircraft system (UAS) to a structure which maybe a standing structure such as a tower with a movement system, maybe tethered to the UASs.
However, fails to disclose the claim elements at step 3 above.

Buchmueller; Daniel et al., US 9969494 B1, Delivery drop platforms, tethers, and stabilization;
Remarks: Discloses  methods, apparatuses, and systems for delivery drop platforms, tethers, and stabilization for delivering a package assembly using an unmanned aerial vehicle (UAV) including open-loop and closed-loop (e.g., active and passive, respectively) embodiments to drop a package assembly from the UAV while the UAV is airborne, rather than requiring the UAV to land before delivering the package which lowered from the UAV using a winch or spool mechanism, with the system to mitigate or prevent any increase in the period or magnitude of the package swing.
However, fails to disclose the claim elements at step 3 above.

Shin; Jeong-Hoon, US 20190233254 A1, HOME-DELIVERED ARTICLE LOADING DEVICE FOR DRONE; 
Remarks: Discloses a delivered article loading apparatus of a drone, which is mounted to a lifting wire, installed at the drone for delivery service to support, load and unload a delivered article. A lifting body installed at a lower end of the lifting wire; and a disposable hanging body coupled to be selectively connected to or separated from the lifting body and having a hooking unit at a lower portion thereof, wherein the lifting body and the disposable hanging body are automatically separated by a mechanical or electromagnetic interaction therebetween.
However, fails to disclose the claim elements at step 3 above.

Steele; Charles Z. et al.	, US 9573605 B2, Continuous assist zipline braking and control system;
Remarks: Discloses a continuous assist braking and control system operable to control the movement, speed and acceleration of a zipline rider traversing a zipline. A brake line is entrained around first and second reels, and suspended above the zipline. The rider is tethered to the brake line. A brake is coupled to at least one of the reels.
However, fails to disclose the claim elements at step 3 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.
As a result, claims 2-8, 28 and 30-36 are allowed;
Claims 2 & 30 are allowed independent claims.
Claims 3-8 & 28 are allowed due to dependencies to the allowed claim 2.
Claims 31-36 are allowed due to dependencies to the allowed claim 30.

Invention Drawings: 

    PNG
    media_image1.png
    766
    1055
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    737
    789
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    1066
    776
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    703
    710
    media_image4.png
    Greyscale
     
    PNG
    media_image5.png
    759
    740
    media_image5.png
    Greyscale
     
    PNG
    media_image6.png
    564
    1060
    media_image6.png
    Greyscale
          

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665